UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7690



BYRON D. SMITH,

                                               Plaintiff - Appellant,

             versus


EDDIE   PEARSON,   Warden;  D.   B.   EVERETT,
Assistant Warden of Operation; R. SPEIGHT,
Safety Inspector; HOUSTON SHIFLETT, Unit
Manager, Building 2; MR. HAWKES, Unit Manager,
Building 2; BENJAMIN ULEP, Head Doctor; WANDA
ROLLINS, Operations Officer; MR. LIPTROTT,
Unit Sargent,

                                              Defendants - Appellees,



             and


SUSSEX STATE PRISON,

                                                              Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-338)


Submitted:    February 9, 2005            Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Byron D. Smith, Appellant Pro Se. Philip Carlton Hollowell, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Edward
Joseph McNelis, III, Coreen Antoinette Bromfield, John David
McChesney, Ashton Marie Jennette, RAWLS & MCNELIS, P.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Byron D. Smith appeals the district court order granting

the defendants’ motion for summary judgment and dismissing his 42

U.S.C. § 1983 (2000) action.      We have reviewed the record and the

district     court’s    opinion   and     find     no     reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Smith   v.   Pearson,   No.   CA-03-338    (E.D.    Va.    Sept.   24,   2004)

(unpublished).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                  - 3 -